      Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Aimee Farsakian,                                 No. CV-20-00141-PHX-MTL
10                  Plaintiff,                         ORDER
11    v.
12    David Kent, et al.,
13                  Defendants.
14
15          Plaintiff Aimee Farsakian moves for default judgment against Defendants David
16   Kent, D.O. (“Dr. Kent”), Phoenix Sands Surgical Associates, PLLC (“Phoenix Sands”),

17   Renew Medical Management, LLC (“Renew Medical”), Quantum Ventures Holdings,
18   LLC (“Quantum Holdings”), Quantum Ventures, LLC (“Quantum Ventures”), and

19   Quantum Business Solutions, LLC (“Quantum Business”) (collectively, “Defendants”),

20   pursuant to Fed. R. Civ. P. 55(b)(2). Defendants have not appeared or filed any responses.
21   For the reasons discussed below, the motions for default judgment are granted; Ms.
22   Farsakian is awarded $735,067.53 in damages.

23   I.     BACKGROUND

24          Ms. Farsakian filed her original Complaint on January 20, 2020. (Doc. 1.) She filed

25   a First Amended Complaint (“FAC”) on February 24, 2020. (Doc. 9.) The FAC asserts six

26   claims against all defendants: (1) hostile work environment under Title VII, (42
27   U.S.C. § 2000(e-2)(a)); (2) retaliation under Title VII (42 U.S.C. § 2000(e-3)); (3) sexual
28   harassment in violation of the Arizona Civil Rights Act (“ACRA”) (A.R.S. § 41-1463); (4)
      Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 2 of 12



 1   retaliation in violation of ACRA; (5) violation of the Arizona Employment Protection Act
 2   (“AEPA”) (A.R.S. § 23- 1501); and (6) intentional infliction of emotional distress
 3   (“IIED”). (Doc. 9.) Plaintiff has received Notices of Right to Sue for each charge from the
 4   EEOC. (Id. ¶ 27).
 5          All facts alleged in the FAC (except as to damages) are assumed to be true. See
 6   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). Around September 2018,
 7   Ms. Farsakian was hired by Phoenix Sands and Renew Medical as a sales representative.
 8   (Doc. 9 ¶ 10.) Quantum Venture Holdings, Quantum Ventures, and Quantum Business
 9   subsequently acquired and operated Phoenix Sands and Renew Medical. (Id. ¶ 12.)
10   Collectively, the Quantum entities “employ over 500 people.” (Id.) Dr. Kent is the owner,
11   managing member, and medical director of Phoenix Sands and Renew Medical. (Id. ¶ 11.)
12   He was Ms. Farsakian’s supervising physician. (Id. ¶ 13.)
13          In December 2018, Dr. Kent texted Plaintiff “photographs of himself standing in
14   front of a mirror, naked from the waist down, with a hand covering his genitals, or without
15   a shirt on.” (Id. ¶ 14.) Ms. Farsakian received “five such photographs” along with obscene
16   text messages. (Id. ¶ 15.) Other sexual advances followed, as Dr. Kent telephoned “or
17   FaceTimed” Plaintiff “twice a day for approximately three months.” (Id. ¶¶ 16-17.) These
18   “photographs, text messages, phone calls and offers were unwelcomed, unsolicited and
19   continued for approximately four months.” (Id. ¶ 18.) They made Ms. Farsakian “feel
20   uncomfortable and caused her severe stress and fear of losing her job.” (Id. ¶ 19). Dr. Kent
21   “specifically indicated” to Ms. Farsakian that “it would be in [her] best interest” to see him
22   or allow him to visit her, which she felt was “a threat to her employment with Defendants.”
23   (Id. ¶ 20.) Ms. Farsakian told Dr. Kent to “stop contacting her” at the end of March 2019.
24   (Id. ¶ 21.)
25          While selling Defendants’ “ezFIRM facial firming (lift) procedure” and “ez fill/fat
26   Stem Cell transfer,” Ms. Farsakian became aware of what she asserts are false claims
27   regarding the use of stem cells in the treatments. (Id. ¶ 22.) On April 17, 2019, she
28   “mentioned” to the Vice President of Marketing that she was “uncomfortable” with the


                                                 -2-
         Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 3 of 12



 1   “false and misleading” advertisements and representations. (Id. ¶ 23.) Ms. Farsakian
 2   alleges that because she reported Dr. Kent’s sexual harassment and refused to continue
 3   making false and misleading representations, she was terminated on April 18, 2019. (Id. ¶
 4   25.)
 5           All defendants were timely served with the Summons and FAC.1 (Docs. 8, 10, 11,
 6   12, 13 17.) Defendants have failed to file an answer, a motion to dismiss, or any other
 7   response. Upon Ms. Farsakian’s application (Docs. 20, 22-25, 32), the Clerk of the Court
 8   entered default against each defendant. (Docs. 21, 26, 33.) Ms. Farsakian subsequently
 9   filed the pending motions for default judgment. (Docs. 27-31, 34.) No responses have been
10   filed. The Court held a damages hearing on October 27, 2020. (Doc. 39.) Ms. Farsakian
11   submitted a supplemental brief to the Court in advance of the hearing. It asserts that she
12   seeks a total of $736,041.43 in damages. (Doc. 37.) Ms. Farsakian also submitted an
13   affidavit and accompanying exhibits. (Doc. 37-1.)
14   II.     LEGAL STANDARD
15           Once a default has been entered, the district court has discretion to grant default
16   judgment. See Fed. R. Civ. P. 55(b)(2); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
17   1980). The court may consider several factors, including (1) the possibility of prejudice to
18   the plaintiff; (2) the merits of the claims; (3) the sufficiency of the complaint; (4) the
19   amount of money at stake; (5) the possibility of a dispute concerning material facts; (6)
20   whether default was due to excusable neglect; and (7) the strong policy favoring a decision
21   on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In applying
22   the Eitel factors, the factual allegations of a complaint, apart from damages, are taken as
23   true. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987). The moving
24   party has the burden to prove all damages. Philip Morris USA, Inc. v. Castworld Prod.,
25   Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).
26   1
       At oral argument, Plaintiff’s counsel asserted that he has been in contact with Dr. Kent
     and his counsel, and that Dr. Kent has acknowledged that he and at least the Quantum entity
27   defendants have been served. Plaintiff’s counsel further stated that his most recent
     conversation with Dr. Kent’s counsel was less than a week before the hearing, at which
28   time Dr. Kent’s counsel stated that they had made the strategic decision not to appear and
     defend this lawsuit.

                                                -3-
      Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 4 of 12



 1   III.   DISCUSSION
 2          A.         The first, fifth, sixth, and seventh Eitel factors
 3          In a case such as this, where the defendants have not participated in the litigation,
 4   the “first, fifth, sixth, and seventh [Eitel] factors are easily addressed.” Zekelman Indus.
 5   Inc. v. Marker, 2020 WL 1495210, *3 (D. Ariz. 2020). The first factor weighs in favor of
 6   default judgment because denying Plaintiff’s motions will leave her “without other
 7   recourse for recovery.” PepsiCo, Inc. v. Cal. Sec. Cans., 238 F. Supp. 2d 1172, 1177 (C.D.
 8   Cal. 2002). The fifth factor is satisfied. Because all well-pleaded facts in the FAC are taken
 9   as true, there is no “genuine dispute of material facts” that would preclude granting the
10   motions. Id. Similarly, the sixth factor is satisfied; because Defendants were properly
11   served, it is unlikely that their failure to answer was a result of excusable neglect. See
12   Twentieth Century Fox Film Corp. v. Streeter, 438 F. Supp. 2d 1065, 1072 (D. Ariz. 2006).
13   And while generally the seventh Eitel factor weighs against default judgement, the
14   existence of Rule 55(b) “indicates that this preference, standing alone, is not dispositive.”
15   PepsiCo, 238 F. Supp. 2d at 1177. The Court finds that this factor is not sufficient to
16   preclude the entry of default judgment.
17          B.      The second and third Eitel factors
18          The second and third Eitel factors—the merits of the claim and the sufficiency of
19   the complaint—are often “analyzed together and require courts to consider whether a
20   plaintiff has stated a claim on which it may recover.” Vietnam Reform Party v. Viet Tan -
21   Vietnam Reform Party, 416 F. Supp. 3d 948, 962 (N.D. Cal. 2019). As described below,
22   Plaintiff has adequately alleged each of her claims.
23                i.         Hostile Work Environment (Title VII)
24          A “hostile work environment” occurs under Title VII when: (1) a plaintiff is
25   subjected to verbal or physical conduct of a harassing nature; (2) that the conduct was
26   unwelcome; and (3) that the conduct was sufficiently severe or pervasive to alter the
27   conditions of the victim’s employment and create an abusive working environment.
28   Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016); Draper v.


                                                    -4-
      Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 5 of 12



 1   Coeur Rochester, Inc., 147 F.3d 1104, 1108 (9th Cir. 1998). The harassment must be both
 2   subjectively and objectively abusive. Fuller v. City of Oakland, Cal., 47 F.3d 1522, 1527
 3   (9th Cir.1995).
 4          Here, taking the FAC’s allegations as true, Ms. Farsakian claims that she was
 5   subject to unwarranted sexual advances for approximately four months, which left her
 6   “uncomfortable” and worried about losing her job. (Doc 9. ¶¶ 18-19.) She found this
 7   behavior abusive, and states that a reasonable person would have, as well. (Id. ¶ 35.) The
 8   Court, upon review of the photographs and text messages attached to Ms. Farsakian’s
 9   affidavit, agrees. (Doc. 37-1.) Plaintiff has stated a claim that pervasive sexual harassment
10   created a hostile work environment under Title VII.
11               ii.      Retaliation (Title VII)
12          An employer has unlawfully retaliated against an employee under Title VII if it has
13   discriminated against said employee for “oppos[ing] any practice made an unlawful
14   employment practice.” 42 U.S.C. § 2000(e-3)(a). The employment action must have been
15   “materially adverse.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).
16   A plaintiff must prove her case with but-for causation, proving that “the unlawful
17   retaliation would not have occurred in the absence of the alleged wrongful action or actions
18   of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). Here,
19   firing Ms. Farsakian was a materially adverse action. She has alleged that but for her reports
20   of Dr. Kent’s sexual harassment, she would not have been fired. (Doc. 9 ¶¶ 40-48.) Ms.
21   Farsakian has stated a claim for retaliation under Title VII.
22                iii.    Retaliation and Sexual Harassment (ACRA)
23          The ACRA is “‘modeled after and is generally identical’ to Title VII of the Civil
24   Rights Act.” Arizona ex rel. Horne, 816 F.3d at 1198 (citing Ariz. Civil Rights Div. v.
25   Hughes Air Corp., 139 Ariz. 309, 678 P.2d 494, 497 (App.1983)). Accordingly, “federal
26   Title VII case law [is] persuasive in the interpretation of [the ACRA].” Bodett v. CoxCom,
27   Inc., 366 F.3d 736, 742 (9th Cir. 2004) (citation omitted). Because Ms. Farsakian has
28   sufficiently pled claims for hostile work environment and retaliation under Title VII, she


                                                 -5-
         Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 6 of 12



 1   has sufficiently pled her claims under the ACRA.2 Ms. Farsakian is “not seeking monetary
 2   or other relief under the ACRA.” (Doc. 37 at 6.)
 3                 iv.    Retaliation (AEPA)
 4           An employer violates the AEPA by firing an employee for refusing to take an action
 5   that would violate the Arizona Constitution or an Arizona statute. A.R.S. § 23-
 6   1501(3)(c)(i), (ii). A former employee may bring a “wrongful termination action in
 7   Arizona” under the AEPA. Galati v. Am. W. Airlines, Inc., 205 Ariz. 290, 292 (Ct. App.
 8   2003). To state a prima facie case of retaliation under the AEPA, a plaintiff must show
 9   “(1) that [s]he engaged in a protected activity, (2) that [s]he suffered an adverse
10   employment action, and (3) that there is a causal link between the two.” Whitmire v. Wal-
11   Mart Stores Inc., 359 F. Supp. 3d 761, 796 (D. Ariz. 2019) (citation omitted). Here, Ms.
12   Farsakian alleges that Defendants’ false representations about its services violated the
13   Arizona Consumer Fraud Act, A.R.S. § 44-1522. (Doc. 37 at 4.) She also asserts that she
14   reported these violations to her immediate supervisor. (Doc. 37-1 ¶¶ 16-18.) Ms. Farsakian
15   claims that she “was terminated in retaliation for her reporting the foregoing.” (Doc. 9 ¶
16   25; Doc. 37 at 7.) She has accordingly stated a claim for retaliation under the AEPA.
17                 v.     Intentional Infliction of Emotional Distress
18           A plaintiff alleging IIED under Arizona law must demonstrate three elements:
19   (1) the defendant’s conduct was extreme and outrageous; (2) the defendant intended to
20   cause emotional distress or “recklessly disregarded the near certainty” that the conduct
21   would produce such distress; and (3) the defendant’s conduct actually caused severe
22   emotional distress. Bodett, 366 F.3d at 746. See also Ford v. 747 Revlon, Inc., 153 Ariz.
23   38, 43 (1987). An employer is only liable for IIED under Arizona law when “a company
24   utterly fails to investigate or remedy the situation.” Craig v. M & O Agencies, Inc., 496
25   F.3d 1047, 1059 (9th Cir. 2007). Cases with “a sufficient finding of outrageousness” to
26
     2
       Although Count 1 is for hostile work environment under Title VII and Count 3 is for
27   sexual harassment under the ACRA, sexual harassment is a type of hostile work
     environment under Title VII. See Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir.
28   2000) (“Sexual harassment falls into two major categories: hostile work environment and
     quid pro quo.”).

                                                -6-
      Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 7 of 12



 1   support an IIED claim “contain stark and repulsive facts that strike at very personal
 2   matters.” Demetrulias v. Wal-Mart Stores Inc., 917 F. Supp. 2d 993, 1012 (D. Ariz. 2013).
 3          Whether a plaintiff has suffered sufficiently severe emotional distress is analyzed
 4   on a case-by-case analysis under Arizona law. Lucchesi v. Frederic N. Stimmell, M.D.,
 5   Ltd., 716 P.2d 1013, 1016 (Ariz. 1986). A physical injury need not occur. Pankratz v.
 6   Willis, 744 P.2d 1182 (Ariz. Ct. App. 1987). But a “line of demarcation should be drawn
 7   between conduct likely to cause mere ‘emotional distress’ and that causing ‘severe
 8   emotional distress.’” Midas Muffler Shop v. Ellison, 650 P.2d 496, 501 (Ariz. Ct. App.
 9   1982) (citation omitted). See also Coffin v. Safeway, Inc., 323 F. Supp. 2d 997, 1004 (D.
10   Ariz. 2004) (plaintiff sufficiently pled emotional distress by alleging she suffered
11   “humiliation, mental anguish and emotional and physical distress of mind and body in the
12   form of fear, shock, anger, worry, humiliation, nervousness, irritability, insomnia, [and]
13   loss of appetite”).
14          Here, Ms. Farsakian alleges unwanted sexual harassment over a period of months.
15   (Doc. 9 ¶¶ 14, 16-18.) Dr. Kent’s alleged text messages are aggressive and offensive. The
16   Court is satisfied that the explicit photos and messages, and their asserted frequency, rise
17   to the level of “outrageousness” sufficient to sustain an IIED claim. (Id. ¶ 15.) Ms.
18   Farsakian’s affidavit also states that Dr. Kent’s conduct made her feel “terrified,” that she
19   could be fired at any moment, and that she came home crying after interacting with a
20   supervisor. (Doc. 37-1¶¶ 12, 21.) She was also “unable to eat,” (Id. ¶ 22), “lost
21   approximately fifteen pounds, reducing [her] body mass index to unhealthy levels, because
22   [she] felt so sick to [her] stomach.” (Id. ¶ 23). Based on these allegations, Ms. Farsakian
23   has stated an IIED claim.
24          C.     The fourth Eitel factor
25          Under the fourth Eitel factor, the Court considers the amount of money at stake in
26   relation to the seriousness of the defendants’ conduct. See PepsiCo, Inc., 238 F. Supp. 2d
27   at 1176. If the sum of money at stake is completely disproportionate or inappropriate,
28   default judgment is disfavored. See Twentieth Century Fox Film Corp., 438 F. Supp. 2d at


                                                 -7-
         Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 8 of 12



 1   1071. In contrast to the other allegations in a complaint, allegations pertaining to damages
 2   are not taken as true when considering a motion for default judgment. Fair Housing of
 3   Marin, 285 F.3d at 906. Nonetheless, a district court has “wide latitude” in determining the
 4   amount of damages to award upon default judgment. James v. Frame, 6 F.3d 307, 310 (9th
 5   Cir. 1993).
 6           Here, Ms. Farsakian seeks a total of $736,041.43 in back wages, compensatory and
 7   punitive damages, and attorney’s fees and costs. (Doc. 37 at 15.) As discussed below, the
 8   Court will award the requested damages (with the exception of her taxable costs). The
 9   amount of money at stake in relation to Ms. Farsakian’s claims is appropriately
10   proportionate and the amount does not weigh against granting default judgment. Twentieth
11   Century Fox Film Corp., 438 F. Supp. 2d at 1071.
12           Upon review of the Eitel factors, Ms. Farsakian is entitled to default judgment on
13   each of her claims.
14           D.     Damages
15           The Court now turns to the matter of damages. Plaintiff seeks a total of $736,041.43
16   in damages: $11,126.03 in back wages under Title VII; $250,000 in compensatory and
17   punitive damages under Title VII; $250,000 under the AEPA; $200,000 for IIED; and
18   $24,915.40 in legal fees and costs. (Doc. 37 at 14-15.)
19                  1.     Back Wages (Title VII)
20           Plaintiff seeks $11,126.03 as back wages under Title VII against Defendants
21   Phoenix Sands, Renew Medical, Quantum Holdings, Quantum Ventures, and Quantum
22   Business (the “Entity Defendants”), jointly and severally.3 Victims of discrimination are
23   entitled to back pay under Title VII. 42 U.S.C. § 2000e–5(g) (1994); Caudle v. Bristow
24   Optical Co., 224 F.3d 1014, 1020 (9th Cir. 2000), as amended on denial of reh’g (Nov. 2,
25   2000). The purpose of equitable relief under Title VII is to “make the victims of unlawful
26   discrimination whole.” Id. (quoting Ford Motor Co. v. EEOC, 458 U.S. 219, 230 (1982)).
27   A plaintiff seeking back pay has a duty to mitigate damages by seeking alternative
28   3
      Individual defendants cannot be held liable for damages under Title VII. See De La Torre
     v. Merck Enterprises, Inc., 540 F. Supp. 2d 1066, 1079 (D. Ariz. 2008).

                                                 -8-
         Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 9 of 12



 1   employment with reasonable diligence. Id.
 2           Here, Ms. Farsakian asserts that although she diligently searched for alternative
 3   employment, she spent 140 days without work.4 (Doc. 37, Ex. 1, ¶¶ 24, 41.) She asserts
 4   that she is owed $10,126.03 (calculated by a daily rate of $72.33 multiplied by 140 days).
 5   (Doc. 37 at 10). See Eichenberger v. Falcon Air Exp. Inc., No. CV-14-00168-PHX-DGC,
 6   2015 WL 3999142, at *6 (D. Ariz. July 1, 2015) (calculating back wages based on the
 7   plaintiff’s affidavit). She also seeks $500 in additional expenses to purchase clothes for job
 8   interview and appointments, and for $500 for gas and mileage to travel to them. (Id.)
 9   Although Ms. Farsakian has not provided specific authority for these additional expenses,
10   the Court recognizes that reimbursement of these expenses will serve Title VII’s stated
11   goals of making Ms. Farsakian “whole” following her termination. Caudle, 224 F.3d at
12   1020. Therefore, the Court grants back pay in the amount of $11,126.03.
13                 2.     Compensatory and Punitive Damages (Title VII)
14           Ms. Farsakian also seeks $100,000 in punitive damages and $150,000 in
15   compensatory damages under Title VII against the Entity Defendants, jointly and severally.
16   Victims of discrimination are entitled to compensatory and punitive damages. 42
17   U.S.C. § 1981a(b). Further, under Title VII, a plaintiff may recover punitive damages if
18   she demonstrates that the defendant “engaged in a discriminatory practice or discriminatory
19   practices with malice or with reckless indifference to the federally protected rights of an
20   aggrieved individual.” 42 U.S.C. § 1981a(b)(1). An employer may be vicariously liable for
21   punitive damages “where a supervisor who did not actually perpetrate the harassment but
22   nonetheless was responsible under company policy for receiving and acting upon
23   complaints of harassment, failed to take action to remedy the harassment.” Swinton v.
24   Potomac Corp., 270 F.3d 794, 810 (9th Cir. 2001). Title VII “limits compensatory and
25   punitive damages based on the size of the defendant corporation.” Hemmings v. Tidyman’s
26   Inc., 285 F.3d 1174, 1195 (9th Cir. 2002). For a plaintiff suing a company with more than
27   4
       Ms. Farsakian’s unemployment ended when she was hired by a company called IFG on
     September 20, 2019. At oral argument, Ms. Farsakian’s counsel clarified that her base
28   salary at IFG was $3,750 per month, as opposed to per year, as stated in her affidavit. (Doc.
     37-1 ¶ 42.)

                                                 -9-
     Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 10 of 12



 1   500 employees, as Ms. Farskaian alleges is true of Defendants, damages are capped at
 2   $300,000. Id.; 42 U.S.C. § 1981a(b)(3)(D).
 3          The Court finds that Ms. Farsakian’s requested damages are appropriate. Plaintiff
 4   alleges that Dr. Kent’s sexual harassment created a hostile workplace in violation of Title
 5   VII. (Doc. 9 ¶ 31.) Her employer failed to take action to remedy the sexual harassment
 6   after being informed; in fact, as Ms. Farsakian alleges, it fired her upon receiving notice of
 7   Dr. Kent’s harassment. (Id. at ¶ 38.) Ms. Farsakian also seeks damages below the $300,000
 8   statutory cap. (Doc. 37 at 10). Therefore, the Court grants Ms. Farsakian’s requested
 9   compensatory and punitive damages in the total amount of $250,000.
10                 3.      AEPA damages
11          Plaintiff seeks $250,000 in damages for violation of AEPA against all Defendants,
12   jointly and severally. (Doc. 37 at 14.) She notes that although Dr. Kent cannot be liable for
13   damages under Title VII, he can be under the AEPA. See A.R.S. § 23-1501(A)(3)(b)
14   (permitting an employee to “bring a tort claim for wrongful termination in violation of the
15   public policy set forth in the statute”); Higgins v. Assmann Elecs., Inc., 217 Ariz. 289, 294
16   ¶ 13 (Ct. App. 2007) (affirming liability for both employer entity and individual supervisor
17   under the AEPA). Plaintiff requests $250,000 based on Defendants’ “retaliatory conduct
18   after Ms. Farsakian spoke out about Defendants[’] misleading claims.” (Doc. 37 at 13.) As
19   counsel noted at the damages hearing, there is no statutory cap on AEPA damages. The
20   Court finds, in its discretion, that a $250,000 award is reasonable based on Ms. Farsakian’s
21   allegations of Defendants’ retaliatory actions.
22                 4.      Intentional Infliction of Emotional Distress
23          Ms. Farsakian seeks $200,000 in damages for IIED against Dr. Kent. (Doc. 37 at
24   14.) At oral argument, Ms. Farsakian’s counsel asserted that this amount is appropriate
25   based on several portions of her affidavit, including an assertion that she was “terrified that
26   if [she] did not flirt back with Dr. Kent, [she] could be fired at any point.” (Doc. 37-1 ¶ 12.)
27   Ms. Farsakian’s affidavit also states that Dr. Kent told her that “it would be in [her] best
28   interest to continue talking to him and allow him to visit [her].” (Id. ¶ 13.) Ms. Farsakian


                                                  - 10 -
     Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 11 of 12



 1   took this “as a direct threat to [her] employment.” (Id.) Dr. Kent’s conduct also left her
 2   “unable to eat.” As a result, she lost approximately 15 pounds. (Id. ¶ 22-23.) Ms.
 3   Farsakian’s counsel also emphasized that, following her termination, she applied to 60 jobs
 4   without success and is “now very wary of men” and afraid of being deemed a
 5   whistleblower. (Id. ¶ 32-35.)
 6          The Court, upon consideration of Ms. Farsakian’s submitted materials and the
 7   arguments of her counsel at oral argument, finds $200,000 to be a reasonable damages
 8   award for her IIED claim.
 9                 5.     Legal Fees and Costs
10          A court may allow the “prevailing party” a “reasonable attorney’s fee as part of the
11   costs.” 42 U.S.C. § 1988(b). Prevailing parties include those who obtain a default judgment
12   in a civil rights action. See Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1158 (9th Cir.
13   2018); Farrar v. Hobby, 506 U.S. 103, 111–12 (1992) (A prevailing party is a plaintiff who
14   obtains “at least some relief on the merits of his claim.”). The dominant method for
15   calculating reasonable fee is the lodestar method. See Gisbrecht v. Barnhart, 535 U.S. 789,
16   801 (2002). The lodestar amount is calculated by multiplying “the number of hours
17   reasonably expended on the litigation by a reasonable hourly rate.” Costa v. Comm’r of
18   Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012) (per curiam) (alteration omitted).
19          The Court has reviewed the affidavit of counsel, including the itemized report of the
20   hours of work expended on this litigation. (Doc. 37-2.) At oral argument, Ms. Farsakian’s
21   counsel asserted that any time entries made by legal assistants were for work that would be
22   appropriately completed by a paralegal. The Court finds an award of $23,929.50 in
23   attorney’s fees to be reasonable.5
24          Plaintiff also seeks $985.90 in costs. (Doc. 37-2 at 10-11.) Under Fed. R. Civ. P.
25   54(d)(1), “costs—other than attorney’s fees—should be allowed to the prevailing party”
26   unless “a federal statute, these rules, or a court order provides otherwise[.]” The costs of
27
     5
       At one point in the Affidavit for Attorneys’ Fees and costs, Ms. Farsakian’s counsel states
28   that he seeks fees in the amount of $14,722.40. (Doc. 37-2 ¶ 10.) Based on the remainder
     of the affidavit and Plaintiff’s briefing, the Court understands this to be an error.

                                                - 11 -
     Case 2:20-cv-00141-MTL Document 40 Filed 10/29/20 Page 12 of 12



 1   litigation are grouped as taxable and non-taxable. Filing fees and private process servers’
 2   fees are taxable costs according to Rule 54.1(e) of the Local Rules of Civil Procedure. See
 3   Gary v. Carbon Cycle Arizona LLC, 398 F. Supp. 3d 468, 480 (D. Ariz. 2019). Photocopies
 4   are generally not taxable under the Local Rules. Accordingly, the Court will grant the
 5   $12.00 incurred for “outside photocopies.” To recover the filing fees and service of process
 6   fees, Plaintiff shall file a Bill of Costs on the form provided by the Clerk of the Court within
 7   14 days after entry of judgment as required by LRCiv 54.1(a).
 8   IV.    CONCLUSION
 9          Accordingly,
10          IT IS ORDERED that Plaintiff’s Applications for Entry of Default Judgment by
11   the Court are granted. (Docs 27, 28, 29, 30, 31, 34.)
12          IT IS FURTHER ORDERED awarding Plaintiff $11,126.03 in back pay,
13   $100,000 in punitive damages, and $150,000 in compensatory damages, under Title VII,
14   against Defendants Phoenix Sands Surgical Associates, PLLC; Renew Medical
15   Management, LLC; Quantum Ventures Holdings, LLC; Quantum Ventures, LLC; and
16   Quantum Business Solutions, LLC, jointly and severally.
17          IT IS FURTHER ORDERED awarding Plaintiff $200,000 in damages for
18   intentional infliction of emotional distress against Defendant David Kent, D.O.
19          IT IS FURTHER ORDERED awarding Plaintiff $250,000 in damages under the
20   AEPA, plus $23,929.50 in attorney’s fees and $12.00 in costs, against all Defendants,
21   jointly and severally.
22          IT IS FURTHER ORDERED awarding Plaintiff post-judgment interest at the
23   applicable federal rate pursuant to 28 U.S.C. § 1961(a).
24          IT IS FINALLY ORDERED directing the Clerk of the Court to close this case and
25   to enter judgment accordingly.
26          Dated this 28th day of October, 2020.
27
28


                                                  - 12 -
